DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US Publication 2014/0366754) in view of Qi et al. (CN211983746) and Yang (WO 2018189590).
With respect to claim 13, Kobayashi et al. teaches a stencil printing machine, comprising: 
a first holder device (21) configured to horizontally reciprocate in the portrait orientation (Paragraph 0032, Figure 1 and note 21 reciprocates along Y direction [portrait orientation] as denoted in Figures 2 and 3), 
a mobile device (51) mounted on the first holder device (21) and being configured to be able to horizontally reciprocate in the landscape orientation (51 reciprocates along X direction [landscape orientation] as denoted in Figure 3) on the first holder device (Paragraph 0035, Figure 3), 
two support tables (82) mounted at the lower end of the mobile device (51) and each of the two support tables (82) being used to bear a corresponding solder paste jar (61, Figures 4A, 7A, 7B), and 
a driving device (55, Figures 4A, 7A, 7B).
Kobayashi et al. does not explicitly disclose the two driving devices being so mounted on the mobile device that each of the two driving devices is located above a corresponding support table, and each of the two driving devices being used to press a corresponding solder paste jar and wherein the mobile device is configured to be able to drive the two support tables and the two driving devices to reciprocate vertically.
	Kobayashi et al. does at least teach a first driving device (55, Figures 4A, 7A, 7B) mounted above the paste container 61 as shown in Figures 4A, 7A, 7B, however providing a second driving device would provide a more simplified construction of the stencil printing device. Qi et al. teaches a printing device with a second driving device (Abstract).  	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stencil printing machine as taught by Koboyashi et al. to provide a second drive device mounted on a mobile device and located above a corresponding support table as taught by Qi et al. for the purpose of providing a simple apparatus that improves production efficiency with minimum stoppage. 
	Koboyashi et al. does not explicitly disclose a mobile device is configured to be able to drive the two support tables and the two driving devices to reciprocate vertically.   Yang teaches a solder apparatus with a mobile device (130, 140) that is configured to be able to drive a support table (130) and driving device (160) to reciprocate vertically (Paragraphs 0032, 0033).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koboyashi et al. with a mobile device that drives a support table and driving device that reciprocates vertically as taught by Yang for the purpose of ensuring the paste is properly and effectively delivered more directly to the medium.
	With respect to claim 14, Koboyashi et al. teaches the two support tables (82) are arranged on the same side of the mobile device (51) so that the two support tables are arranged abreast (Figures 4A, 7A, 7B).
	With respect to claim 15, Koboyashi et al. teaches a driving device (55, 55a, 55b) include a first driving device, the first driving device comprises a cylinder (55), and the cylinder comprises: 
a cylinder body (an outer surface forming the cylinder 55) fixed on the mobile device (51) and the cylinder body (55) having a chamber inside (Figures 7A, 7B), 
a piston rod (55a) arranged in the chamber (Figures 7A, 7B) and configured to be able to vertically reciprocate according to a change of air pressure in the chamber (Paragraphs 0040, 0045, 0046, 0048) and the piston rod (55a) extending downward to an outside of the cylinder body to form a lower end of the piston rod (Figures 7A, 7B), and 
a pressure head (55b) connected to the lower end of the piston rod so that the pressure head can vertically reciprocate together with the piston rod (Figures 7A-12A, Figures 7B-12B).
	Koboyashi et al. does not explicitly disclose a second driving device including a second device.  Kobayashi et al. does at least teach a first driving device (55, Figures 4A, 7A, 7B) mounted above the paste container 61 as shown in Figures 4A, 7A, 7B, however providing a second driving device would provide a more simplified construction of the stencil printing device. Qi et al. teaches a printing device with a second driving device (Abstract).  	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stencil printing machine as taught by Koboyashi et al. to provide a second drive device mounted on a mobile device and located above a corresponding support table as taught by Qi et al. for the purpose of providing a simple apparatus that improves production efficiency with minimum stoppage. 
	With respect to claim 16, Koboyashi et al. teaches a used solder paste amount sensing device (55c), the used solder paste amount sensing device (55c) being used to sense the stroke of the piston rod of the driving device (55) and thus sense the used solder paste amount of the solder paste jar (61) and being configured to generate a used solder paste amount signal (101, Paragraph 0047) of the solder paste jar (61) when the piston rod (55a) moves to a predetermined position (Paragraphs 0045-0048, 0050).
Kobayashi et al. does at least teach a used solder paste amount sensing device (55c) as disclosed in Paragraphs 0045-0048, 0050, however providing a second used solder paste amount sensing device with a second driving device would provide an additional detection of the stroke of a second driving device thereby providing a simplified construction of the stencil printing device. Qi et al. teaches a printing device with a second driving device (Abstract).  	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stencil printing machine as taught by Koboyashi et al. to provide a second drive device mounted on a mobile device and located above a corresponding support table as taught by Qi et al. for the purpose of providing a simple apparatus that improves production efficiency with minimum stoppage. 
With respect to claim 18, Koboyashi et al. teaches wherein each of the two support tables (82) comprises: 
a base (92) mounted at the lower end of the mobile device (82), and 
a support (94), a lower end (refer to marked-up Figure 4A in the detailed action) of the support (94) being mounted on the base (92) and a shape of an upper end of the support (94) being configured to match an opening (61s) of the corresponding solder paste jar (61, Figure 4B) and being used to bear the corresponding solder paste jar (61), wherein the support (94) has a bottom-to-top through-hole (95) inside and the through-hole (95) is used to extrude solder paste (Pst) in the corresponding solder paste jar (61, Paragraphs 0037, 0038).

[AltContent: arrow][AltContent: textbox (Lower portion of support 94)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Downward recessed receiving portion)][AltContent: arrow][AltContent: textbox (Downward recessed receiving portion)][AltContent: arrow]
    PNG
    media_image1.png
    2769
    1795
    media_image1.png
    Greyscale

With respect to claim 19, Kobayashi et al. teaches the base (92) has a downward recessed receiving portion (refer to marked-up Figure 4A in the detailed action) which is used to receive the lower end of the support (refer to marked-up Figure 4A in the detailed action), wherein the bottom of the downward recessed receiving portion has a circulation hole (93 has a hole as disclosed in Paragraph 0037) and one side of the downward recessed receiving portion has an opening communicating with the downward recessed receiving portion (Paragraph 0037).
However, Kobayashi et al. does not explicitly disclose the base further comprises a baffle, and the baffle is mounted on the side of the receiving portion and is used to open or close the opening. Yang teaches base (bottom of 140) further comprises a baffle (150), and the baffle (150) is mounted on the side of a receiving portion (155) and is used to open or close the opening (Figure 9B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Koboyashi et al. with a baffle as taught by Yang for the purpose of providing a stable mount.
With respect to claim 20, Koboyashi et al. teaches a second holder device (42), the mobile device (51) being mounted on the first holder device (21) through the second holder device (42), the first holder device (21) and the second holder device (50) being detachably (note: any element can be considered to be detachable for the purpose of performing maintenance or replacement. Refer to MPEP 2144.04(V)(C)) arranged so that the second holder device (42) can be removed from the first holder device (Paragraphs 0034, Figure 3).
	With respect to claim 21, Kobayashi et al. teaches a controller (100) configured to control movements of the first holder device (21, Paragraph 0055) and the mobile device (51, Paragraph 0055).   
Koboyashi et al. does not explicitly disclose a controller to control two driving devices.  Qi teaches a controller that controls two driving devices (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stencil printing machine taught by Koboyashi et al. provide a controller that controls two driving devices as taught by Qi for providing a more compact apparatus that thereby improves efficiency of the apparatus. 

3.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US Publication 2014/0366754) in view Yang (WO 2018189590) in view of Qi et al. (CN211983746) and Yang (WO 2018189590), as applied to the claims above, and further in view of Lin (CN104564630).
	With respect to claim 17, Kobayashi et al., as modified, teaches the claimed invention with the exception of the used solder paste amount sensing device comprises: 
a magnet ring, the magnet ring being put on the piston rod and being able to move together with the piston rod, and a magnetic switch mounted on the outer side of the cylinder body and the magnetic switch being configured to be able to generate the used solder paste amount signal when the magnet ring moves to a position which is a predetermined distance away from the magnetic switch.
	Lin teaches a sensing device (20) comprising a magnet ring (16), the magnet ring being (16) put on the piston rod (15) and being able to move together with the piston rod (Figure 5), and a magnetic switch (18) mounted on the outer side of the cylinder body (Figure 5) and the magnetic switch (18) being configured to be able to generate the used solder paste amount signal when the magnet ring (16) moves to a position which is a predetermined distance away from the magnetic switch (Paragraph 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Koboyashi et al., as modified, to have a sensing device with a magnet ring on a piston rod and a magnetic switch as taught by Lin for the purpose of providing a digital device for automatically controlling and accurately outputting the amount of paste. 

Allowable Subject Matter
4.	Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 22, the prior art does not teach or render obvious a stencil printing machine in combination with all the structure as recited and in particularly the first driving device and the second driving device are alternately set to a working driving device, and when the first driving device is set to the working driving device, the controller is configured to be able to receive the used solder paste amount signal from a used solder paste amount sensing device corresponding to the first driving device and select the second driving device as the working driving device according to the used solder paste amount signal.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 13-24 have been considered but are moot in view of the new ground(s) of the current rejection.

	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853                                                                                                                                                                                             
/MATTHEW G MARINI/           Primary Examiner, Art Unit 2853